Case 18-04577-jw   Doc 28   Filed 11/16/18 Entered 11/16/18 13:39:55   Desc Main
                            Document      Page 1 of 12
Case 18-04577-jw   Doc 28   Filed 11/16/18 Entered 11/16/18 13:39:55   Desc Main
                            Document      Page 2 of 12
Case 18-04577-jw   Doc 28   Filed 11/16/18 Entered 11/16/18 13:39:55   Desc Main
                            Document      Page 3 of 12
Case 18-04577-jw   Doc 28   Filed 11/16/18 Entered 11/16/18 13:39:55   Desc Main
                            Document      Page 4 of 12
Case 18-04577-jw   Doc 28   Filed 11/16/18 Entered 11/16/18 13:39:55   Desc Main
                            Document      Page 5 of 12
Case 18-04577-jw   Doc 28   Filed 11/16/18 Entered 11/16/18 13:39:55   Desc Main
                            Document      Page 6 of 12
Case 18-04577-jw   Doc 28   Filed 11/16/18 Entered 11/16/18 13:39:55   Desc Main
                            Document      Page 7 of 12
Case 18-04577-jw   Doc 28   Filed 11/16/18 Entered 11/16/18 13:39:55   Desc Main
                            Document      Page 8 of 12
Case 18-04577-jw   Doc 28   Filed 11/16/18 Entered 11/16/18 13:39:55   Desc Main
                            Document      Page 9 of 12
Case 18-04577-jw   Doc 28   Filed 11/16/18 Entered 11/16/18 13:39:55   Desc Main
                            Document     Page 10 of 12
Case 18-04577-jw   Doc 28   Filed 11/16/18 Entered 11/16/18 13:39:55   Desc Main
                            Document     Page 11 of 12
Case 18-04577-jw   Doc 28   Filed 11/16/18 Entered 11/16/18 13:39:55   Desc Main
                            Document     Page 12 of 12
